People ex rel. Dieckmann v Warden (2020 NY Slip Op 02272)





People v Warden


2020 NY Slip Op 02272


Decided on April 9, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 9, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE
ANGELA G. IANNACCI, JJ.


2020-02928

[*1]The People of the State of New York, ex rel. Christina M. Dieckmann, on behalf of Delon Hughes, petitioner,
vWarden, West Facility, etc., respondent.


Brooklyn Defender Services, Brooklyn, NY (Christina M. Dieckmann pro se of counsel), for petitioner.
Eric Gonzalez, District Attorney, Brooklyn, NY (Gwen Barnes, Ann Bordley, and Leonard Joblove of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Delon Hughes on his own recognizance or for bail reduction upon Kings County Indictment Nos. 962/19 and 2240/19.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The most recent bail determination did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger, 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson, 48 NY2d 230).
To the extent that the petitioner contends that Delon Hughes's detention is illegal because he is being detained with a deliberate indifference to unsafe conditions and to his medical needs, this claim raises questions of fact that are more appropriately considered in the first instance by the Supreme Court, which can hold evidentiary hearings and whose findings of fact and conclusions of law may be reviewed on an appropriate appellate record (see People ex rel. Grossfeld v Brann, ___ AD3d ___ [decided herewith]).
Accordingly, we dismiss the writ.
SCHEINKMAN, P.J., HINDS-RADIX, MALTESE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court